Stradley Ronon Stevens & Young, LLP Suite 2600 2005 Market Street Philadelphia, PA 19103-7018 Telephone 215.564.8000 Fax 215.564.8120 www.stradley.com May 13, 2016 Board of Trustees, Templeton Developing Markets Trust Board of Trustees, Templeton Global Investment Trust One Franklin Parkway San Mateo, CA 94403-1906 Re: Agreement and Plan of Reorganization (“Plan”) made as of the 12th of April, 2016 by and between Templeton Developing Markets Trust, a statutory trust created under the laws of the State of Delaware (the “Acquiring Fund”), and Templeton Global Investment Trust (“TGIT”), a statutory trust created under the laws of the State of Delaware, on behalf of its series, Templeton BRIC Fund (the “Target Fund”) Ladies and Gentlemen: You have requested our opinion as to certain federal income tax consequences of the reorganization (hereinafter referred to as the “Reorganization”) of the Target Fund, which will consist of: (i) the acquisition by the Acquiring Fund of substantially all of the property, assets and goodwill of the Target Fund in exchange solely for full and fractional Class A, Class C and Advisor Class shares of beneficial interest, with no par value, of the Acquiring Fund (the “Acquiring Fund Shares”); (ii) the distribution of Acquiring Fund Shares to the holders of Class A, Class C and Advisor Class shares of beneficial interest, with no par value, of the Target Fund (the “Target Fund Shares”), respectively, according to their respective interests in the Target Fund in complete liquidation of the Target Fund; and (iii) the dissolution of the Target Fund as soon as is practicable after the closing (the “Closing”), all upon and subject to the terms and conditions of the Plan . Capitalized terms not otherwise defined herein shall have the meanings assigned to them in the Plan. In rendering our opinion, we have reviewed and relied upon: (a) a copy of the executed Plan, dated as of April 12, 2016; (b) the prospectus/proxy statement provided to shareholders of the Target Fund in connection with a Special Meeting of Shareholders held on April 12, 2016; (c) certain representations concerning the Reorganization made to us by the Acquiring Fund and TGIT, on behalf of the Target Fund, in a letter dated May 13, 2016 (the “Representation Letter”); (d) all other documents, financial and other reports and corporate minutes we deemed relevant or appropriate; and (e) such statutes, regulations, rulings and decisions as we deemed material in rendering this opinion. For purposes of this opinion, we have assumed that the Target Fund on the Closing Date of the Reorganization satisfies, and immediately following the Closing Date of the Reorganization, the Acquiring Fund will continue to satisfy, the requirements of Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”), for qualification as regulated investment companies. Based on the foregoing, and provided the Reorganization is carried out in accordance with the applicable laws of the State of Delaware, the terms of the Plan and the statements in the Representation Letter for the Target Fund and the Acquiring Fund, it is our opinion that for federal income tax purposes: 1.
